20
DETAILED ACTION
Request for Continued Examination 
A request for continued examination (“RCE”) under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on 11 December 2020 has been entered.

Acknowledgements
This office action responds to the RCE filed on 11 December 2020.
Claims 22-27, 29-31, 33, 34 and 36-43 are pending
Claims 1-21, 28, 32, 35 are canceled.
Claims 22-27, 29-31, 33, 34 and 36-43 have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 22-27, 29-31, 33, 34 and 36-43 have been analyzed under two parts under Alice/Mayo framework and 2019 Patent Eligibility Guidelines. 
First, the current statutory subject matter test is performed and the claims recite a device or set of devices and therefore directed to a machine which is a statutory category. 
Second, step 2A, Prong One: The claims recite steps to process a transaction request by a first individual, using a web-based application where the first individual selects an email address of a second individual to initiate a transaction, maintaining individual account information, determining that the second individual has an account based on email address, sending an account request to the second individual via email, receiving a transaction request to transfer funds to second user with an email address, sending via email requesting account information and performing the transaction request subsequent to establishing an account for the second individual. The claimed limitations recite a process of organizing and managing human activity, because it addresses providing the user account information, performing transaction request steps and concept relates to organizing human activity and managing transaction request processing because it recites a process of collecting information and arranging transaction request processing between two parties based on identifying information.
Step 2A, prong two: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of determining the validity of the email address, determining and removing obfuscation of pertinent information, decrypting the encrypted information, obtaining internet related information which are all recited towards a process for transferring funds between individuals based on certain configurable attributes using a computing device and database. The computing device usage in all steps is recited at a high-level of generality 

Prior Art 35 USC § 102 and § 103
 A prior art search has been conducted and no art was identified to reject the claims at this time.


Response to Arguments
Applicants present arguments concerning 35 U.S.C. § 101 rejection of claims, that “The claimed subject matter does not fall within the subject matter groupings of abstract ideas enumerated in MPEP § 2106.04(a)” and assert that ‘the claims do not pertain to fundamental economic principles or practices or the other items listed under certain methods of organizing human activity.’
The examiner respectfully disagrees.
Under broadest reasonable interpretation of claims, the recited transaction request processing between the first individual and a second individual based on email address using generic computing devices and wide area network such as internet based information exchange for funds transfer between two parties. The process falls under certain methods of organizing human activity in processing funds transfer.
Applicants assert that “The claimed subject matter is an improvement to a technology” and further state “Even assuming arguendo that the claimed subject matter falls within one of the three groupings (which Applicant does not concede), Applicant submits that the claimed subject matter constitutes an improvement to the area of transactional services.”
The examiner respectfully disagrees.
The claims recite add on application that initiates a transaction request processing between two individuals using the user identity in the form of email address and exchange information in the form of attributes and the claims merely amount to the application or instructions to apply the abstract idea (i.e. facilitating funds transfer) using computers, and is considered to amount to nothing more than requiring generic computer systems. The claims do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself. Under its broadest reasonable interpretation, the claims cover performance of generic computer instructions as an add-on application and use of user identities for facilitating transaction processing, is limiting an economic practice and a method of organizing a human activity to a particular technological 


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MURALI K. DEGA whose telephone number is (571)270-5394.  The Examiner can normally be reached on Monday to Thursday 7.00AM to 5.30 PM
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/Murali K. Dega/
Art Unit: 3697
                                                                                                                                                                                       /SAMICA L NORMAN/Primary Examiner, Art Unit 3697